DETAILED ACTION
This action is responsive to communication filed on 07/22/2021. The current pending claims are 1 – 5 and 8 – 21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8 -9, 11 – 13, and 17 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,064,664 (hereinafter Oliveira).
Regarding claim 1, Oliveria discloses a multi-volume flushing system (1) comprising a closeable flushing water supply (3, 4) which can be connected to a toilet bowl (2), a user actuation (15, 20), and a flushing process trigger (5) coupled to the user actuation with which a flushing line (3) can be released or closed; at least one vibration detector (13) arranged outside 
Regarding claim 2, the vibration detector (13) is arranged on the flushing water supply (4) (“inside the cistern (4)” par. 20).
Regarding claim 3, the vibration detector (13) and/or the central processor unit (11) are integrated in the flushing process trigger (5) since it is electrically coupled, i.e. integrated with one another (par. 17).
Regarding claim 4, the flushing water supply (3, 4) comprises a flushing water reservoir (4) and a flushing line (3).
Regarding claim 8, the user actuation (20) is designed as a button, wherein the software activated in the central processor unit enabling the central processor unit to activate the flushing process trigger to trigger a flushing activates as soon as the user presses the button (par. 31 – 32).
Regarding claim 9, the user actuation is designed as a presence detector (15) with a detector area and a button (20) and the button can only be used to trigger a ‘post-flushing’ since it is intended to be used in case of malfunction of the automatic system (par. 31)
Regarding claim 11, the vibration detector is a microphone sensor and therefore at least one of an acceleration sensor or a surface strain sensor DMS.
Regarding claim 12, Oliveira discloses a multi-volume flushing system according to claim 1 as set forth above, and a toilet bowl (2) which is connected to the flushing water supply (3, 4).
Regarding claim 13, the vibration detector (13) is arranged on or at least partially in the toilet bowl (par. 20).
Regarding claim 17, Oliveira discloses a method for deciding the amount of flushing water in a multi-volume flushing system according to claim 1 as set forth above or a multi-volume flushing system toilet comprising the steps of detecting and converting into pressure fluctuation signals of the noises in the water of the collecting basin (i.e. bowl of the toilet) 
Regarding claim 18, the flushing volume is automatically selected by the central processor unit to be at least a large (“complete”, par. 42) or small (“partial”, par. 42) flushing volume.
Regarding claim 19, Oliveira discloses further comprising the step of manual triggering of a flushing (par. 31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of WO 2009/124866 A1 (hereinafter Obrist) (using machine translation from ip.com).
Regarding claim 5, Oliveira shows the central processor unit (11) is electronic but is silent as to the power source and thus fails to show it is connected to an electrical power supply selected from the group consisting of a network, a battery, an accumulator, a capacitor, a generator powered by the refiling of the flushing water reservoir, and any combination of these elements. Attention is turned to Obrist which teaches coupling a CPU of a multi-volume flushing system to an electrical power supply selected from the group consisting of a network, a battery, an accumulator, a capacitor, a generator powered by the refiling of the flushing water reservoir, and any combination of these elements (translation, pg. 5, ln. 32 – 36). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to connect the central processor unit of Oliveira to an electrical power supply selected from the group consisting of a network, a battery, an accumulator, a capacitor, a generator powered by the refiling of the flushing water reservoir, and any combination of these elements in order to provide power to the device as is well-known in the art and established by the teachings of Obrist mentioned above.
Regarding claim 10, Oliveira fails to show the central processor unit comprises an output for activating a fan. Attention is turned to Obrist which teaches including an output in a central processor unit for activating fan, teaching that it is advantageous for activating a fan when for example, a discharge of solids is detected in the toilet (translation, pg. 6, ln. 30 – 32). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to comprise an output for activating a fan to easily remove odors from users’ .
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira.
Regarding claims 14 and 15, Oliveira fails to explicitly show a drainpipe which is connected to the toilet bowl, and the vibration detector is arranged on or at least partially in the drainpipe. Oliveira does, however, contemplate locating the vibration detector in and near the toilet bowl (par. 20). Applicant has not disclosed that having the vibration detector at this specification location solves any stated problem or is for any particular purpose, indicating simply that the vibration detector need only to be outside of the water of the toilet bowl (Spec, pg. 2, par. 1). Moreover, one of ordinary skill in the art would expect the vibration detector of Oliveira to work equally well in or on the drainpipe since such a location is still within the realm of the toilet bowl. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to arrange the vibration detector on or at least partially in a drainpipe of the toilet bowl since such a modification would have been considered a mere design consideration which fails to patentably distinguish over Oliveira (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”; MPEP 2144.04 V).
Claim 16 is/are rejected under 35 U.S.C. 103Oliveira in view of US Patent 8,037,551 (hereinafter Wilson).
Regarding claim 16, Oliveira fails to show a vibration or sound generator with which predetermined sound patterns can be generated. Oliveira does, however, contemplate using visual indicators to alert a user of various statuses of the toilet system. Attention is turned to Wilson which shows using an audio or visual indicator to alert a user to various parameters associated with the flushing of a toilet system (col. 3, ln. 24 – 37). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Oliveira to utilize a vibration or sound generator to alert a user of a status of the flushing system as a mere substitution of functionally equivalent structures as evidenced by the teachings above which show either visual or audible alerts will provide the same expected result of alerting a user.
Claims 20 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of US Patent Application Publication 2018/0010322 (hereinafter Grover).
Regarding claim 20, Oliveira fails to recite the specifics of the sensor and thus fails to show it is one of an electrostatic or electrodynamic or electromagnetic or piezoelectric or piezoresistive transducer. Attention is turned to Grover which teaches that piezoelectric transducers are a common selection of a known acoustic sensor type suitable for sensing parameters related to toilets (par. 59). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select any well-known acoustic sensor type known in the field and to select for example a piezoelectric transducer for the acoustic or vibration sensor of Oliveira falls well within the purview of the invention as supported by the teachings of Grover mentioned above.
Regarding claim 21, Oliveira is silent as to the flushing volume and thus fails to show it is 2 liters, 4 liters, or 6 liters. Attention is turned to Grover which shows dual/mutli-flushing toilets typically use flush volumes of 2 to 9 liters for producing low and high flush volumes depending on a user’s needs to optimize water consumption (par. 3). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate flush volume such as 2, 4, or 6 liters depending on a user’s needs as is known in the art and evidenced by the teachings of Grover mentioned above.
Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. Applicant argues that Oliveira fails to show “a single sensor for both the identification of the substances introduced into the toilet bowl and the presence of a user in predefined areas.” This is not commensurate in scope with the claim language since the claims do not preclude the user actuation from comprising multiple sensors. The vibration sensor (13) of Oliveira detects vibrations which are caused by substances introduced into the toilet bowl (see Oliveira, par. 37). It should also be noted that Oliveira contemplates the user actuation (20) not being associated with the proximity sensor (15) for activation of the toilet flushing process, and in this instance, the vibration sensor is a single sensor being used.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754